Title: Thomas Jefferson to James Monroe, 9 October 1816
From: Jefferson, Thomas
To: Monroe, James


          
            Dear Sir
            Monticello Oct. 9. 16.
          
          A mr Armistead, who married a neice of our governor, who is brother to the Colo Armistead that defended the fort at Baltimore and of one, or two other officers of great merit lost in the service, and who is reduced to poverty by unsuccesful commerce, wishes to get bread for his family as clerk in an office at Washington. he is represented as a very worthy man and entirely competent to the business. if a vacancy should happen within your gift I believe you would acquire an useful servant in him. I wish this
			 the more in your office because it would tend to restore dispositions which ou between two characters which ought never to have been alienated. between such persons so reasonable as yourself and the Governor it is impossible either can be in the wrong. the one, or the other, or perhaps both, must therefore have acted properly, but on wrong
			 information. I have often wished I could be the mediator of restoring a right understanding but, as unsuccesful essays sometimes make things worse, I have feared a formal step towards it. yet you
			 are
			 both made to esteem one another, and esteem is so much sweeter to both parties than it’s contrary, that you should both open yourselves to it. should there be any present vacancy, I should value
			 it
			 the more as it would furnish you an occasion of shewing to my other friend what I know myself, how much you are above every thing which is not generous and frank. this object, more than any other, has induced me to the present sollicitation. God bless and preserve you for the eight years to come especially.
          Th: Jefferson
        